DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 21 Sep 2022.

Amendments Received
Amendments to the claims were received and entered on 5 Dec 2022.

Status of the Claims
Canceled: 2–6, 10–12, 16, 17, 20, 22, 24, 31, 38, 39, 41 and 42
Examined herein: 1, 7–9, 13–15, 18, 19, 21, 23, 25–30, 32–37, 40 and 43–46

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/522618 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 20 Jun 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Withdrawn Objections
The objection to claim 9 is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
The rejection of claims 1, 8, 9, 13–15, 18, 19, 25–27, 29, 30, 32–35, 37, 40 and 43–45 under 35 USC § 103 over Cowell and Hoogenboom is hereby withdrawn in view of Applicant's amendments, and persuasive argument that neither of these references teaches "mapping nucleic acid sequence reads generated from the nucleic acid sample to one or more alleles at one or more polymorphism loci … using computer-implemented hashing" (Reply of 5 Dec 2022, p. 14).  Consequently, the rejection of claims 21 and 23 under 35 USC § 103 over Cowell 2015, Hoogenboom and Cowell 2016 is also withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 46 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 46 recites "one or more unexpected allele target sequences each having an unexpected allele".  The claim does not distinctly claim what kind of allele or variation is an "unexpected" allele.  The specification "illustrates sequencing errors that convert one allele to another allele and true alleles to unexpected alleles" (¶ 00182).  But it is not clear from this illustration if these "unexpected alleles" differ from the claimed "mutated reference target sequences" or "mutated alternative target sequences", since the "unexpected alleles" have the same sequence as mutated sequences.  It is not possible to determine from the sequence alone whether an "unexpected allele" is a sequencing error, or a true variation in the nucleic sample.
Hereinafter, the claim will be interpreted as though "unexpected allele" described any kind of variant allele.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7–9, 13–15, 18, 19, 21, 23, 25–30, 32–37, 40 and 43–46 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 1, 7–9, 13–15, 18, 19, 21, 23, 25–30, 32–37, 40 and 43–45 is maintained from the previous Office action.  Newly-presented claim 46 has been added to this rejection.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "quantifying a nucleic acid sample".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method (clm 1), a computer system (clm 40) and a non-transitory computer-readable medium (clm 44), each of which falls within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "determining, using the nucleic acid sequence reads, allele counts for each of the one or more alleles"; "applying a probabilistic mixture model to the allele counts"; "us[ing] probability distributions to model the allele counts at the one or more polymorphism loci"; "a first probability distribution …"; "a second probability distribution …"; "a third probability distribution"; "quantifying, using the probabilistic mixture model, one or more fractions of nucleic acid …"; and "determining a posterior probability that a specific contributor … has a specific genotype".
Steps of evaluating, analyzing or organizing information recited in the claims include "mapping nucleic acid sequence reads … to one or more alleles".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the method is implemented "at a computer system that includes one or more processors and system memory", and that the hashing is "computer-implemented".  Claim 40 recites additional elements that are not abstract ideas: "a computer system comprising system memory and one or more processors" that implements the abstract idea.  Claim 44 recites additional elements that are not abstract ideas: "a non-transitory computer-readable medium storing program code" that implements the abstract idea.  These limitations neither improve the functions of the computer itself, nor provide specific programming, tailored software, or meaningful guidance for implementing the abstract concept.  They state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 5 Dec 2022, Applicant argues that the additional description of "computer-implemented hashing techniques" is sufficient to overcome the rejection.
"In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool" (MPEP 2106.05(a) § I).  In this instance, the "computer-implemented hashing" — as well as other computer-related claim elements — merely invoke computers as a tool to perform the abstract idea.  The claims do not describe any particular aspects of how the abstract idea must be implemented on the computer, or describe any particular structures required to implement the abstract idea.  Hence, while the claim recites a nominal computer element, that element is insufficient to render the claim substantially more than the abstract idea.
The argument is therefore unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 13–15, 18, 19, 25–27, 29, 30, 32–35, 37, 40 and 43–45 are rejected under 35 U.S.C. 103 as being unpatentable over Cowell, et al. (Applied Statistics 2015; ref. 1 on IDS of 13 Dec 2019; previously cited); Highnam, et al. (Nucleic Acids Research 2013); and Bornman, et al. (BioTechniques Rapid Dispatches 2012).
The explanation of the correspondence between Cowell and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claim 1, Cowell teaches "a statistical model for the quantitative peak information obtained from an electropherogram of a forensic DNA sample and illustrate its potential use for the analysis of criminal cases" (Abstract).  This statistical model includes
(a)	—
(b)	"the peak height is a measure of the amount of the allele in the amplified sample expressed in relative fluorescence units" (mid. of p. 6); the model includes "the effective number                         
                            
                                
                                    B
                                
                                
                                    a
                                
                            
                            
                                
                                    ϕ
                                    ,
                                    n
                                
                            
                        
                     of alleles of type                         
                            a
                        
                    " (bot. of p. 10)
(c)	a joint likelihood function (p. 14 § 2.3); this function includes the term                         
                            
                                
                                    D
                                
                                
                                    a
                                
                            
                            
                                
                                    ϕ
                                    ,
                                    ξ
                                    ,
                                    n
                                
                            
                        
                    , which is a function of the true effective allele counts                         
                            
                                
                                    B
                                
                                
                                    a
                                
                            
                            
                                
                                    ϕ
                                    ,
                                    n
                                
                            
                        
                     and "the effective allele counts after stutter" (bot. of p. 11); the true allele counts                         
                            n
                        
                     are binomally distributed (p. 15 § 2.4.1); the model accommodates dropout (p. 12 § 2.2.2), which constitutes "a second probability distribution accounting for nucleic acid extraction errors; the model also accommodates stutter (p. 11 § 2.2.1), which constitutes "a third probability distribution accounting for nucleic acid amplification errors"
(d)	estimating                         
                            ϕ
                        
                    , which is the fraction of DNA from all of the individuals present in the sample (p. 10 § 2.1), using the likelihood function (p. 14 § 2.3.1)
(e)	estimating the "most probable full genotypes of [an] unknown individual                         
                            U
                        
                    " (p. 22 § 4.2, Table 4)
Cowell teaches that the data obtained from the nucleic acid sample is an electropherogram, whereas in the claimed invention, it is from "nucleic acid sequence reads".  Consequently, Cowell does not teach "mapping nucleic acid reads … to one or more alleles".
Highnam teaches a software system for probabilistically genotyping STRs using short reads from massively parallel sequencing platforms.  Highnam teaches that "reads are first mapped to a reference sequence and then sorted, with duplicate reads marked" (p. 2 § "Program outline").  The mapping can be performed using the Bowtie2 aligner (p. 3 § " Optimization of read mapping for microsatellite repeat Genotyping"), which uses an FM Index (i.e. "computer-implemented hashing").  After reads are mapped, the "probability of read error given genotype                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                    " is calculated (p. 3, bot. of col. 1); i.e. "a first probability distribution accounting for errors in the nucleic acid sequence reads".  From the read error probably, "Bayes' rule is used to compute the probability of each genotype given the data" (p. 3, bot. of col. 1).
In Cowell, the analyzed signal is peak heights from capillary electrophoresis.  In Highnam, the signal is counts of error-prone reads that align to a STR locus.  In Cowell, the dropout and stutter probabilities are calculated from peak heights.  So when adapting the method of Cowell to use sequencing data, as taught by Highnam, the probabilistic model of Cowell must be adapted to calculate dropout and stutter from counts of the error-prone reads.  Dropout and stutter are, respectively, the absence of an allele that should have been present in a sample (false negative), and presence of an allele that should not be present (false positive) (see Cowell, mid. of p. 6).  In both cases, the probability of dropout or stutter is calculated from the likelihood of the genotype given the data (Cowell, p. 15 § 2.4.1).  Calculating the likelihood of a genotype given the sequencing data is exactly what Highnam does: "Bayes' rule is used to compute the probability of each genotype given the data" (p. 3, bot. of col. 1).  So modifying the method of Cowell to use massively parallel short-read sequencing data, as taught by Highnam, results in a model that calculates the probability of error in sequencing reads, and from the genotype probabilities, calculates the probabilities of dropout and stutter.  These are the three probability distributions recited in element (c) of claims 1, 40 and 43.
Neither Cowell nor Highnam teaches mapping the reads to "a plurality of unbiased target sequences".  Specifically, Cowell does not teach mapping reads at all, and Highnam maps reads to the human reference genome (p. 5 § "Application of RepeatSeq to the HG01140 whole genome").
Bornman teaches a method of mapping short reads from massively parallel sequencing methods to forensic loci.  "An in silico reference for each STR locus was constructed in FASTA format by generating a linear sequence of concatenated STR alleles as compiled by the National Institute of Standards and Technology (NIST)" (p. 2, bot. of col. 3).  Because this reference sequence construct contains all the STR alleles for a locus, it is "a plurality of unbiased sequence target sequences".  The reads were then mapped to this unbiased reference sequence construct (p. 3, top of col. 1), and a probability score was calculated for each allele (p. 3, bot. of col. 1).  Bornman teaches that "these results demonstrate the advantage of using NGS compared with CE [capillary electrophoresis, the method used by Cowell], as samples remained indistinguishable using CE (size-based), but can be discriminated utilizing the NGS method (SNP- or sequence-based)" (p. 4, bot. of col. 1).
With respect to claims 8 and 9, Cowell teaches marginalizing out the individual contributors and calculating the probability that an observed allele in the forensic sample is due to stutter (p. 23 § 4.3.1; p. 24, Table 5).
With respect to claim 13, Cowell teaches "that individual allele counts have beta-binomial conditional distributions                         
                            
                                
                                    n
                                
                                
                                    i
                                    a
                                
                            
                            |
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            j
                                            b
                                        
                                    
                                    ,
                                    j
                                    <
                                    i
                                    ,
                                    ∀
                                    b
                                
                            
                            ,
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                            b
                                        
                                    
                                    ,
                                    b
                                    <
                                    a
                                
                            
                            ~
                            B
                            B
                            
                                
                                    2
                                    -
                                    
                                        
                                            s
                                        
                                        
                                            i
                                            a
                                        
                                    
                                    ,
                                    
                                        
                                            α
                                        
                                        
                                            a
                                        
                                    
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            i
                                            -
                                            1
                                            ,
                                            a
                                        
                                    
                                    ,
                                    
                                        
                                            β
                                        
                                        
                                            a
                                        
                                    
                                    +
                                    
                                        
                                            U
                                        
                                        
                                            i
                                            -
                                            1
                                            ,
                                            a
                                        
                                    
                                
                            
                        
                    " (mid. of p. 41, eqn. 9).  A beta-binomial distribution is a binomial distribution where the probability parameter                         
                            p
                        
                     is distributed according to a beta distribution having parameters                         
                            α
                        
                     and                         
                            β
                        
                    . Because subsequent claim 14 states that "the probability parameter                         
                            
                                
                                    p
                                
                                
                                    i
                                    j
                                
                            
                        
                     is a function of … errors in the nucleic acid sequence reads" and subsequent claim 15 states that the model "uses a beta distribution to model the errors in the nucleic acid sequence reads", the BRI of claim 13 is that a "binomial distribution" also includes beta-binomial distributions.
With respect to claim 14, the shape parameters of the beta-binomial distribution of Cowell include the term                         
                            
                                
                                    T
                                
                                
                                    i
                                    -
                                    1
                                    ,
                                    a
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            j
                                            a
                                        
                                    
                                
                            
                        
                     (mid. of p. 14). The estimates of allele counts                         
                            
                                
                                    n
                                
                                
                                    j
                                    a
                                
                            
                        
                     are in turn a function of the effective allele counts after stutter                         
                            
                                
                                    D
                                
                                
                                    a
                                
                            
                        
                    , which in turn is a function of fractions of DNA from each individual                         
                            ϕ
                        
                    , true allele counts                         
                            n
                        
                     and stutter rate                         
                            ξ
                        
                     (bot. of p. 11, eqn. 4).
With respect to claim 15, Cowell teaches a beta-binomal distribution that uses two shape parameters (mid. of p. 41, eqn. 9), which is mathematically equivalent to the parameterization using mean and concentration:                         
                            μ
                            ≡
                            
                                
                                    α
                                
                                
                                    α
                                    +
                                    β
                                
                            
                        
                     and                         
                            k
                            ≡
                            α
                            +
                            β
                        
                    .
With respect to claim 18, Cowell teaches that the model uses a beta-binomial distribution that accounts for stutter (i.e. "errors in the nucleic acid sequence reads") and dropout (i.e. "errors in the DNA extraction process") (pp. 11–13 §§ 2.2.1 and 2.2.2).
With respect to claim 19, the beta-binomial distribution taught by Cowell has this form (mid. of p. 41, eqn. 9).
With respect to claims 25 and 26, Cowell teaches that the stutter errors are modeled using a binomial distribution having the claimed form (top of p. 16).
With respect to claim 27, Cowell teaches that the model can be improved by using marker-specific stutter rates (bot. of p. 39).
With respect to claim 29, Cowell teaches that the model handles stutter by adding the contribution due to stutter to the true peak height of the electropherogram (mid. of p. 11).  Since Highnam teaches that, when using massively parallel sequencing reads, the read count is the analogous measurement for peak height, the combination of Cowell and Highnam teaches modeling stutter by adding a number of molecules due to stutter to the true number of molecules.
With respect to claims 30 and 32, Cowell teaches calculating "the probability that a specific allele is not observed" (p. 12 § 2.2.2).  The                         
                            n
                        
                     vector includes all possible alleles (bot. of p. 10).  For variable-length STRs, "all possible alleles" include all the integer-length repeats between the shortest allele and the longest allele (e.g. p. 24, Table 5).
With respect to claims 33–35 and 37, Cowell teaches identifying impossible forensic sample genotype configurations based on the genotypes of the contributors, and determining whether observed peaks are due to sequencing errors based on the peak height (p. 7, Table 1 and § 1.2).
With respect to claims 40 and 44, Cowell teaches that the method has been implemented using DNAmixtures computer software (top of p. 19).
With respect to claim 43, Cowell teaches determining the allele status of two or more alleles for two or more contributors (p. 7, Table 1), or determining the likelihoods of allele statuses for an unknown contributor (p. 22, Table 4).
With respect to claim 45, Cowell teaches that the model uses a beta-binomial distribution that accounts for stutter (i.e. "nucleic acid amplification errors") and dropout (i.e. "nucleic acid extraction errors") (pp. 11–13 §§ 2.2.1 and 2.2.2).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to replace the electrophoresis measurement of Cowell with read counts from massively parallel sequencing, as taught by Highnam and Bornman, because both Highnam and Bornman teach that massively parallel sequencing methods have several advantages over capillary electrophoresis analysis, which is the system used by Cowell.  Given that Highnam teaches using a Bayesian probabilistic model to call the repeat genotype of each read, and that Cowell teaches using a Bayesian probabilistic model to analyze a mixed genetic sample, said practitioner would have readily predicted that the modification would successfully result in a method of resolving the genotypes of individual contributors to a mixed nucleic acid sample by using massively parallel sequencing.  The invention is therefore prima facie obvious.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cowell (hereinafter "Cowell 2015"), Highnam and Bornman as applied to claims 1, 8, 9, 13–15, 18, 19, 25–27, 29, 30, 32–35, 37, 40 and 43–45 above, and further in view of Cowell (Forensic Science International: Genetics 2016; hereinafter "Cowell 2016").
Save for the replacement of Hoogenboom with Highnam and Bornman, the rationale for this rejection is substantially identical to that presented in the previous Office action.
Cowell 2015 teaches that the method could be improved by correcting genotype probability estimates for uncertainty in the allele frequencies (p. 30 § 5.3.2) and further teaches that allele frequency uncertainty adjustment can correct for population structure (bot. of p. 35 – top of p. 36).  Cowell 2016 teaches a simple method for including such corrections in the method of Cowell 2015.
With respect to claim 21, Cowell 2015 teaches calculating the likelihoods of possible contributor fractions (p. 22 § 4.2), but does not teach that this likelihood "depends on                         
                            P
                            
                                
                                    G
                                    |
                                    π
                                
                            
                        
                    ".  Cowell 2016 teaches that the likelihood estimate can be improved using allele frequencies that depend on a probability distribution                         
                            P
                            
                                
                                    g
                                    |
                                    p
                                
                            
                        
                     (p. 211 § 2.2).
With respect to claim 23, Cowell 2015 teaches that drop-out is modeled using a silent allele (p. 13 § 2.2.3).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the allele uncertainty and population structure corrections of Cowell 2016 with the genotype estimation method of Cowell 2015, because Cowell 2016 teaches that these corrections are beneficial for more accurately estimating the genotype and composition of forensic mixed nucleic acid samples.  Given that Cowell 2016 explicitly teaches how to apply these corrections to the method of Cowell 2015, said practitioner would have readily predicted that the combination would successfully result in a method of resolving the genotypes of individual contributors to a mixed nucleic acid sample, which accommodates allele frequency uncertainty and population substructure.  The invention is therefore prima facie obvious.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Cowell, Highnam and Bornman as applied to claims 1, 8, 9, 13–15, 18, 19, 25–27, 29, 30, 32–35, 37, 40 and 43–45 above, as evidenced by Butler (in Forensic DNA Typing 2005).
The combination of Cowell, Highnam and Bornman teaches mapping reads to a reference sequence constructed by "generating a linear sequence of concatenated STR alleles as compiled by the National Institute of Standards and Technology (NIST)" (Bornman, p. 2, bot. of col. 3).  These "STR alleles" are "a reference target sequence that is a sub-sequence of the reference sequence", but none of these references teach that the target sequences have any of the other properties recited in claim 46.
Butler "describes the reported alleles for the 13 short tandem repeat (STR) loci most commonly used in the United State and around the world" (p. 561).  The reported alleles include reference alleles, alternative alleles with alternative nucleotides, SNP variants of the reference allele, SNP variants of the alternative alleles, and rare (i.e. "unexpected") variants (e.g. pp. 562–564, Table 4).  Hence, the NIST compilation of STR alleles inherently includes target sequences that have all of the properties recited in claim 46.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it deals with probabilistic analysis of mixed forensic nucleic acid samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671